DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 11, 17 and 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Boyles (Pub. No. US 20150116114).
Regarding claims 1, 9 and 17 Boyles teaches accessing sensor data (vehicle data) generated by a sensor device, the sensor device corresponding with a device identifier (trailer/vehicle ID) and wherein the device identifier is associated with a user identifier (driver name) within a database [Para. 2, 25; Para. 40 “The supervisor may request detailed data on the driver of the violating vehicle. Driver Detail data, shown in panel 606, is transmitted by the central office to the supervisor's mobile device, and can include: name, ID, total miles traveled for the day, trailer ID, applicable regulations”; and Para. 26 “The display 224 shows a representative safety event alert 226 according to various embodiments. The safety event alert 226 shown in FIG. 2 identifies the name of the driver (e.g., Dustin McDowell), the safety parameter violation (e.g., Sudden Deceleration), the vehicle number (e.g., 2442354), and the location of the violation”. It’s clear that device identifier is associated with user identifier in a database]; detecting an event (violation of a predetermined safety parameter) based on at least a portion of the sensor data, the event comprising a plurality of event attributes/parameters, the event corresponding with a set of notification attributes (such as “Sudden Deceleration” in Para. 26. Also see para. 35) [Para. 21, 25, 29]; performing a comparison of the event attributes against a threshold value [Para. 35 “The event detector 508 analyzes the various vehicle computer data and sensor data to determine if a threshold associated with any of the predetermined established safety parameters has been exceeded.”]; determining a recipient (supervisor) from among a plurality of recipients based on the event (which is detected based on comparison of event attributes against threshold) and the comparison of the event attributes against the threshold value, the recipient corresponding with a client device (mobile phone) [Para. 2, 21, and 29]; generating a notification (event alert) based on the set of notification attributes associated with the event [Para. 29]; and causing display of the notification at the client device of the recipient based on a result of the comparison of the event attributes against the threshold value, the notification including a presentation of the portion of the sensor data, and the user identifier (name) associated with the device/vehicle/trailer identifier within the database [Para. 29 “The identification process 310 identifies the mobile device or devices accessible by the supervisor or supervisors authorized to receive the event alert. The event alert is then communicated 312 to the mobile device or devices of the supervisor or supervisor”; Para. 40 “The supervisor may request detailed data on the driver of the violating vehicle. Driver Detail data, shown in panel 606, is transmitted by the central office to the supervisor's mobile device, and can include: name, ID, total miles traveled for the day, trailer ID, applicable regulations”; Para. 26 “The display 224 shows a representative safety event alert 226 according to various embodiments. The safety event alert 226 shown in FIG. 2 identifies the name of the driver (e.g., Dustin McDowell), the safety parameter violation (e.g., Sudden Deceleration), the vehicle number (e.g., 2442354), and the location of the violation”].
Regarding claims 3, 11, and 19 Boyles teaches wherein the presentation of the portion of the sensor data includes an indication of the one or more event attributes of the event [fig. 6-8 and related description].  
Regarding claims 7 and 15, see claim 1 rejection above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyles (Pub. No. US 20150116114) in view of Chan et al. (Patent No. US 9,990,553).
Regarding claims 2, 10, and 18, Boyles doesn’t explicitly teach the claim limitation. 
 Chan teaches wherein the sensor data includes image data that comprises image features, and the detecting the event based on the portion of the sensor data includes: detecting the event based on the image features of the image data [Col. 4 line 46-Col. 5 line 7, fig. 3, 5 and related description].
 It would have been obvious to one of ordinary still in the art, before the effective filing, to include in system of Boyles the ability to detect event based on image features feature as taught by Chan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 8 and 16, Boyles doesn’t explicitly teach the claim limitation. 
 Chan teaches wherein the sensor device includes a camera and the image data includes video data [Col. 13 line 29-line 49, Col. 14 lines 16-27. Brief summary “The device may also include a current image data receiving module stored on a memory that, when executed by a processor, causes the processor to receive current image data from at least one vehicle interior sensor”].  
 It would have been obvious to one of ordinary still in the art, before the effective filing, to include in system of Boyles the ability to the claim limitations feature as taught by Chan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 4, 5, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyles (Pub. No. US 20150116114) in view of Sakai (Patent No. US 10,037,606) in view of Chauncey et al. (Pub. No. US 20180315340) and further in view of Krekel (Pub. No. US 20200086852).
Regarding claims 4, 12 and 20 Boyles teaches identifying a user account (name, vehicle number etc…) based on the sensor data [Para. 26, name, vehicle is accessed based on sensor data (violation)].
However, Boyless doesn’t explicitly teach the rest of claim limitations.
Sakai teaches indexing/associating the portion of the sensor data associated with the event among a plurality of data objects at a memory location [fig. 4, 5 and related description]; accessing/retrieving a subset of the data objects at the memory location [fig. 4, 5 and related description]; and causing display of the notification, wherein the presentation of the portion of the sensor data is based on the subset of data objects that include the portion of the sensor data [Col. 12 lines 26-46 “(80) The display unit 501 displays the alert according to the instruction of the alert reception unit 502. At this time, the display unit 501 displays information, which represents that a moving object has been detected, as the alert. The information, which represents that a moving object has been detected, for example, includes a time (a camera capturing time at which the moving object has been captured) at which the moving object has been detected. Furthermore, the display unit 501 may also have a function of reproducing a video of the time at which the moving object has been detected. In this way, the monitoring terminal 50 can provide an administrator with the information representing that the moving object has been detected”; Col. 18 lines 34-49 teaches Since a camera ID is provided to the administrator and thus the GOP of video data in which the moving object has been detected can be specified using the camera ID and the camera capturing time. Therefore, when video data at this time is preserved, the preserved data can also be easily reproduced. It’s clear that the client device/monitoring apparatus retrieves/reproduce/present the portion of sensor data (video)].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in system of Boyles the ability to access and index the portion of the sensor data feature as taught by Sakai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Boyles in view of Sakai doesn’t explicitly teach the rest of claim limitations. 
However, Chauncey teaches indexing (associating sensor data with time) the portion of the sensor data associated with the event among a plurality of data objects at a memory location associated with the user log [Para. 39-41]; accessing/retrieve a subset of the data objects at the memory location in response to the determining that the one or more event attributes of the event transgresses the threshold value, the subset of the data objects including the portion of the sensor data [Para. 30 and 42].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include the  system of Boyles in view of Sakai the ability to index the portion of the sensor data feature as taught by Chauncey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Boyles in view of Sakai further in view of Chauncey doesn’t explicitly teach the rest of claim limitation. 
However, Krekel teaches identifying a user account/profile based on the sensor data (facial recognition) [Para. 30]; causing display of the notification (overhead view), wherein the presentation of the portion of the sensor data is based on the subset of data objects that include the portion of the sensor data [Para. 32].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the system of Boyles in view of Sakai further in view of Chauncey the ability to identify driver’s account and display notification feature as taught by Krekel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 5 and 13 Boyles in view of Sakai does not explicitly teach the claim limitation. 
Chauncey teaches generating a user score to be assigned to the user account based on at least the one or more event attributes (speed) of the event [Para. 38 “Operator assessment scores and cueing thresholds may be determined based on the difference between the engine speed of the operator's gear-change and the desired engine speed thresholds stored with the coaching information”]; determining that the user score transgresses a second threshold value (other operator’s score or the operator’s historical performance) [Para. 46]; and presenting a user identifier associated with the user account within the notification in response to the determining that the user score transgresses the second threshold value [Claim 2 states “compare the assessed performance to historical performance information of the operator, modify an operator feedback threshold based on the result of the comparison, and present the operator the feedback [notification] at least partly based on an adjusted feedback threshold”].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in in-vehicle operator training system of Boyles in view of Sakai the ability to perform the claim limitations feature as taught by Chauncey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boyles (Pub. No. US 20150116114) in view of OHTA (Pub. No. US 20180178811).
Regarding claims 6 and 14, Boyles teaches wherein the event includes a near-collision [Para. 46].  
However, Boyles doesn’t explicitly teach the one or more event attributes include a time-to-collision.
OHTA teaches wherein the event includes a near-collision, and the one or more event attributes include a time-to-collision [Para. 55-56].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the system of Boyles the ability to indicate time-to-collision as taught by OHTA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666